DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
There is no overlapping subject matter requiring a Double Patenting rejection over US Patent 11,369,357.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references (US Patent 4852552 being the most relevant prior art), or reasonable combination thereof, could be found which disclose, or suggest the thoracic structure access system comprising a tissue retractor system including a tissue retractor arm assembly with a first elongated arm region that has a first longitudinal axis, a first coupling member that has a second longitudinal axis, and a first elongated mid-arm region disposed between and connecting the first arm region, wherein the first coupling member has a third longitudinal axis that is perpendicular to the first and second longitudinal axes; a tissue retention arm assembly including a second elongated arm region with a fourth longitudinal axis, a second coupling member with a fifth longitudinal axis, and a second elongated mid-arm region with a sixth longitudinal axis that is perpendicular to the third and fourth longitudinal axes and disposed between and connecting the second elongated arm region and second coupling member; a ratchet assembly with first and second ratchet sub-assemblies attached to a crossbar and includes respective first and second pinion assemblies that induce respective first and second angular articulation of the respective first and second elongated arm regions relative to their longitudinal axes; first and second handle assemblies operatively coupled to the respective first and second ratchet sub-assemblies, each adapted to induce respective lateral motion relative of the ratchet sub-assemblies in first and second directions in a first plane that is parallel to the fifth longitudinal axis and in third and fourth directions in a second plane that is also parallel to the fifth longitudinal axis and coincident with the first plane; as set forth in claims 1 and 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773